Citation Nr: 9929074	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  93-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for polymositis with 
interstitial lung disease, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
November 1990.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Phoenix, Arizona.


REMAND

In June 1996, the Board issues a Decision/Remand that 
discussed the issues of entitlement to service connection for 
conjunctivitis and pseudofolliculitis barbae.  The Remand 
portion of that action reviewed the veteran's claim for an 
increased evaluation for his lung disability.  Specifically, 
the Board requested that the veteran undergo additional 
medical testing so that the Board would have a better 
understanding of the veteran's disability and how he was 
affected thereby.  Additionally, the Board tasked the RO to 
obtain the veteran's treatment records from 1994 to the 
present.  A review of the claims folder indicates that while 
the veteran has undergone the medical tests and examinations, 
his treatment records have not been obtained and included in 
the record for the Board's review.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims, formerly known 
as the United States Court of Veterans Appeals, and 
hereinafter the Court, has stated that the Board is 
responsible for entering a final decision on behalf of the 
Secretary in claims for entitlement to veterans' benefits and 
that as such, remand instructions to the RO from the Board 
must be complied with - said compliance by the RO being 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Hence, since the RO did not obtain and include the veteran's 
medical treatment records, the Board finds that the RO did 
not comply with the Board's instructions.  Thus, the claim 
must be remanded to the RO for further processing, i.e., the 
obtaining of the records in question.  Upon their inclusion 
into the claims folder, the veteran's claim should be 
readjudicated.  The appellant is hereby given notice that he 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the decision remains unfavorable, the veteran and his 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












